Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .        
  Non-Final Rejection 
 The Status of Claims:
Claims 13, 16-30 are pending. 
Claims 13, 16-30 are rejected. 

DETAILED ACTION
1. 	Claims 13, 16-30 are under consideration in this Office Action.
 					       Priority 
2.	It is noted that this application is a 371 of PCT/JP2017/042507 11/28/2017
which has a foreign priority document , JAPAN 2016-231569 11/29/2016.

    Drawings
3.         The drawings filed on 5/28/2019 are accepted by the examiner. 
        IDS
4.          The IDS filed on 10/08/2019 has been reviewed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 17-18,20-21, 27 and 30 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 17 and 27, the phrase ” tetrameric polyphenols include at least catechin, epicatechin, procyanidin B2, procyanidin B5, procyanidin Cl and cinnamtannin A2 “ is recited. This is vague and indefinite because the term ”includes” would mean that there are some additional components; also, the claims do not explain what is excluded from the claims.  An appropriate correction is required. 
In claims 20-21, and 30, the phrase” substantially free of “ is recited. This is vague and indefinite because the specification does not elaborate what is meant by the phrase ” substantially free of “. The examiner recommends to  remove the term ”substantially “ from the claims. An appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 13,16,19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated clearly by Kamio et al.(Free Radical Biology and Medicine 91, 2016, p.256–263).
Kamio et al discloses that flavan-3-ols containing 4.56%-catechin, 6.43%(_)-epi-catechin, 3.93%procyanidinB2, 2.36% procyanidinC1,and1.45% cinnamtannin A2. can stimulate a sympathetic nerve; therefore, it inherently can be used for the method of 
activating the sympathetic nerve in the following descriptions:

    PNG
    media_image1.png
    347
    826
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    352
    595
    media_image2.png
    Greyscale

(see page 257, a section of 2.1 materials)
According to these reports, it was suggested the possibility that procyanidins induced sympathetic nerve stimulation though TRP in GI tract. Our present results suggested that FL had SNS stimulating activity in addition to antioxidative activity.
(see page 262, left col. the first paragraph). These are inherently identical with the claims. 
6.	Claim(s) 13, and 19-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated clearly by Fukushima et al.(AU 2016230139 B2).
Fukushima et al discloses a method for enhancing (activating) a sympathetic nerve of brown adipose tissues, comprising feeding or administering an effective amount from 100 mg to 1 g of catechin in the form of a food composition to a mammal internally in the followings: 

    PNG
    media_image3.png
    189
    1114
    media_image3.png
    Greyscale

(see page 37, claim 2)

    PNG
    media_image4.png
    596
    1153
    media_image4.png
    Greyscale

(see page 10, a paragraph#0022)


    PNG
    media_image5.png
    591
    1157
    media_image5.png
    Greyscale




    PNG
    media_image6.png
    594
    1179
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    458
    1072
    media_image7.png
    Greyscale

(see pages 25-26, a paragraph#0053)


    PNG
    media_image8.png
    390
    1206
    media_image8.png
    Greyscale

(see page 26, a paragraph#0055)

    PNG
    media_image9.png
    195
    1191
    media_image9.png
    Greyscale

(see page 28, a paragraph#0061). These are identical with the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 13, and 16-30 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al.(AU 2016230139 B2) in view of Kamio et al.(Free Radical Biology and Medicine 91, 2016, p.256–263) and  Y. Yamashita et al ( Archives of Biochemistry and Biophysics 527 (2012) 95–104).
Fukushima et al discloses a method for enhancing a sympathetic nerve of brown adipose tissues, comprising feeding or administering an effective amount from 100 mg to 1 g of a polyphenol in the form of a food composition to a mammal internally in the followings: 

    PNG
    media_image3.png
    189
    1114
    media_image3.png
    Greyscale

(see page 37, claim 2)

    PNG
    media_image4.png
    596
    1153
    media_image4.png
    Greyscale

(see page 10, a paragraph#0022)


    PNG
    media_image5.png
    591
    1157
    media_image5.png
    Greyscale

(see page 20, a paragraph#0046)


    PNG
    media_image6.png
    594
    1179
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    458
    1072
    media_image7.png
    Greyscale

(see pages 25-26, a paragraph#0053)


    PNG
    media_image8.png
    390
    1206
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    195
    1191
    media_image9.png
    Greyscale


The instant invention, however, differs from the prior art in that the cacao polyphenol containing epicatechin, procyanidin B2, procyanidin B5, procyanidin Cl and cinnamtannin A2. is unspecified in the prior art. 

Kamio et al discloses that flavan-3-ols containing 4.56%-catechin, 6.43%(_)-epi-catechin, 3.93%procyanidin B2, 2.36% procyanidin C1, and 1.45% cinnamtannin A2. can stimulate a sympathetic nerve; therefore, it inherently can be used for the method of 
activating the sympathetic nerve in the following descriptions:

    PNG
    media_image1.png
    347
    826
    media_image1.png
    Greyscale

(see 256, abstract)

    PNG
    media_image2.png
    352
    595
    media_image2.png
    Greyscale

(see page 257, a section of 2.1 materials)

(see page 262, left col. the first paragraph).
Furthermore, Yamashita et al discloses that the study of a cacao liquor procyanidin (CLPr) extract, which consists of 4.3% catechin,6.1% epicatechin, 39.4% procyanidins and others,  can ameliorate hyperglycemia and obesity in C57BL/ 6 mice fed a control or high-fat diet for 13 weeks. CLPr suppressed high-fat diet-induced hyperglycemia,glucose intolerance and fat accumulation in white adipose tissue. CLPr also promoted translocation of glucose transporter 4 (GLUT4) and phosphorylation of AMP-activated protein kinase a (AMPKa) in the plasma membrane of skeletal muscle and brown adipose tissue. Phosphorylation of AMPKa was alsoenhanced in the liver and white adipose tissue. CLPr up-regulated the gene and protein expression levels of uncoupling protein (UCP)-1 in brown adipose tissue and UCP-3 in skeletal muscle. These results indicate that CLPr is a beneficial food material for the prevention of hyperglycemia and obesity. Activation of AMPKa, translocation of GLUT4 and up-regulation of UCP expression in skeletal muscle and adipose tissue are involved in the molecular mechanisms by which CLPr prevents hyperglycemia and obesity. (see page 95, abstract).


    PNG
    media_image10.png
    492
    595
    media_image10.png
    Greyscale

	(see page 96, table 1)


Fukushima expressly discloses the method for enhancing the sympathetic nerve of brown adipose tissues, comprising feeding or administering an effective amount from 100 mg to 1 g of a polyphenol such as catechin in the form of a food composition to a mammal internally; similarly, Kamio does teach that flavan-3-ols containing 4.56%-catechin, 6.43%-epi-catechin, 3.93%procyanidin B2, 2.36% procyanidin C1, and 1.45% cinnamtannin A2. can stimulate a sympathetic nerve, thereby being useful for the method of activating the sympathetic nerve. Furthermore, Yamashita does describe that 
All the prior art are commonly associated with one and another with respect to the method for enhancing the sympathetic nerve activity or controlling hyperglycemia and obesity.by using a polyphenol composition.  In addition, Yamashita does point out that the cacao liquid extract is a beneficial food material for the prevention of hyperglycemia and obesity (see abstract page)
So, it would have been obvious to the skilled artisan in the art before the effective filing date of the claimed invention to be motivated to use Yamashita’s Cacao liquid extract as an alternative to a single catechin in combination with the teachings of Kamio
in order to improve and enhance the method for enhancing a sympathetic nerve of brown adipose tissues. This is because the skilled artisan in the art would expect such combined prior art processes to be successful and feasible as guidance shown in the prior art. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        2/19/2021